Citation Nr: 0023992	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
fractured nose, to include a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

There is no medical diagnosis of current residuals of a 
fractured nose.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a fractured nose, to include a sinus disorder, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran's service medical records are unavailable.  In 
such a case, VA's duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993).

The veteran was afforded a VA medical examination in June 
1998.  He complained of a chronic discharge from his throat 
every morning ever since being struck in the nose and 
fracturing the nose in 1952.  He also said that the discharge 
would wake him up at night.  The examiner reported that there 
was no significant asymmetry or disfigurement of the nose, 
except for a slight right septal deviation.  The veteran was 
able to breath freely out of both nostrils, the nose showed 
no discharge, and the sinuses were nontender.  X-rays of the 
sinuses revealed no pathology of the paranasal sinuses.  No 
diagnosis was rendered.

The veteran has submitted statements from two service 
colleagues, in December 1998 and in February 1999.  Both 
colleagues indicated that the veteran had fractured his nose 
in service after being struck in the nose.  The author of the 
February 1999 statement said that he recalled seeing the 
veteran with bandages on his nose after the event.  

At his September 1999 personal hearing, the veteran testified 
that he had been a medic in service and that he had worked in 
the psychiatric ward of a military hospital for nine months.  
He said that on one occasion he was struck in the nose by a 
patient and that he suffered a fracture of the nose.  He said 
that he was later sent to Korea and that the cold weather 
exacerbated the condition of his nose.  He said that, 
beginning about seven months after separation from service, 
he began to experience symptoms such as drainage from the 
nose, with a dry throat that would cause him to gag.  He 
indicated that the physicians who had treated him after 
service were either deceased or no longer had any records of 
his treatment.  

The veteran further testified that he currently suffered from 
drainage from the sinuses into the throat, causing him to 
cough up phlegm to clear his throat.  He said it was 
sometimes gray, sometimes green phlegm, and that it was worse 
in the evenings and mornings, and generally worse in the 
winter months.  He indicated that because the VA examination 
had been conducted during the middle of the day, he had no 
symptoms at the time.  He further indicated that there was no 
swelling or redness of the sinuses at the time of the 
examination because he had taken menthol cough drops that 
opened up his nasal passages.  

A VA treatment record in September 1999 noted that the 
veteran complained of a chronic cough.  The treating 
physician considered that the cause of the cough was either 
cigarette smoking or the medication Lisinopril.  

In June 2000, the veteran provided additional oral testimony 
at a videoconference hearing at the RO before the undersigned 
Acting Board Member.  He essentially reiterated his previous 
testimony, and further indicated that he had not been 
receiving medical treatment for his sinus condition but had 
been treating himself.

Following a careful review of the evidence, the Board finds 
that the veteran has not presented a well grounded claim for 
service connection.  While the evidence indicates that the 
veteran may have suffered a nasal fracture in service, the 
veteran has not been diagnosed with any current residual 
disorder related to an inservice nose fracture.  The VA 
examination report did not contain a diagnosis, and neither 
did the treatment records.  In view of the lack of a 
currently diagnosed residual disorder related to the claimed 
inservice fracture of the nose, a plausible claim for service 
connection for residuals of a fractured nose, to include a 
sinus disorder, has not been presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Consequently, the claim is not 
well grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claim "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for residuals of a fractured nose, to 
include a sinus disorder.  Robinette v. Brown, 8 Vet.App. 69, 
77-78 (1995).

ORDER

A well grounded claim not having been submitted, service 
connection for residuals of a fractured nose, to include a 
sinus disorder, is denied. 


		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals


 

